Citation Nr: 0330778	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  99-07 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for residuals of 
stress fractures of the tibias and left hip/femur.  

2.  Entitlement to an effective date earlier than June 16, 
1998 for the grant of service connection for a psychiatric 
disability, classified as a psychosis (including the 
question of whether an October 15, 1996 rating decision was 
clearly and unmistakably erroneous in not granting service 
connection for a psychiatric disability).  


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On April 10, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should contact the VA RO 
located nearest to Fort Sam Houston, 
Texas; the Wilmington, Delaware, VA 
Regional Office; the Buffalo, New York, 
Regional Office; and the National 
Personnel Records Center and request 
that each search their records for any 
claim appellant may have filed for VA 
disability compensation benefits between 
service discharge in June 1991 and March 
29, 1996.  List all of her married and 
maiden names for proper identification 
and search purposes.  Additionally, if 
there is a Chapter 30 educational 
benefits folder, the appropriate 
regional office should examine that 
folder for any such VA disability 
compensation benefits claim filed 
between service discharge in June 1991 
and March 29, 1996.  

The results of the requests, whether 
successful or unsuccessful, must be 
documented in the claims file.  If no 
such claim filed between service 
discharge in June 1991 and March 29, 
1996 can be found, or if it has been 
destroyed, ask for specific confirmation 
of that fact.  If such claim cannot be 
obtained and we do not have affirmative 
evidence that it does not exist, inform 
the appellant and her attorney, 
including what efforts were made to 
obtain it.  Also inform the appellant 
and her attorney that we will proceed to 
decide her appeal without such claim 
unless she is able to submit it.  

2.  After the above development has been 
attempted, the RO should make 
arrangements with the appropriate VA 
medical facility for an appropriate VA 
examination (such as orthopedic 
examination) to determine whether any 
stress fractures of the tibias and left 
hip/femur are currently manifested, and 
if manifested, medical opinion should be 
rendered as to their etiology.  The 
entire claims folder should be reviewed 
by the examiner prior to the 
examination.  All indicated tests and 
studies should be performed, and all 
clinical findings reported in detail.  

The examiner should review the entire 
claims folder, including all bone 
scan/x-ray reports of the lower 
extremity areas, and after examining the 
appellant, the examiner should render an 
opinion, including degree of 
probability, as to the following 
questions:  

(a) Are there any currently manifested 
stress fractures of the tibia and left 
hip/femur?

(b) If there are any currently 
manifested stress fractures of the tibia 
and left hip/femur, are they either (1) 
related to military service; or (2) 
related to the service-connected left 3rd 
metatarsal stress fracture? 

(c) If there are any currently 
manifested tibia and left hip/femur 
disabilities other than stress 
fractures, describe what they are and 
whether they are either (1) related to 
military service; or (2) related to the 
service-connected left 3rd metatarsal 
stress fracture?

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner.  Any opinions 
expressed should be accompanied by 
adequate explanations.  Send the claims 
folder to the examiner for review.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



